Dismissed; Opinion Filed October 10, 2019




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-19-00878-CV

                         IN THE INTEREST OF A.I.W-R, A MINOR

                       On Appeal from the 255th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-18-19537

                              MEMORANDUM OPINION
                Before Chief Justice Burns, Justice Whitehill, and Justice Schenck
                                   Opinion by Justice Schenck
       Appellant’s brief in this case is overdue. By postcard dated September 12, 2019, we

notified appellant the time for filing his brief had expired. We directed appellant to file a brief and

an extension motion within ten days. We cautioned appellant that failure to file a brief and an

extension motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed his brief nor otherwise corresponded with the Court regarding the status of

this appeal.
      Accordingly, we dismiss this appeal. TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                  /David J. Schenck/
                                                  DAVID J. SCHENCK
                                                  JUSTICE

190878F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 IN THE INTEREST OF A.I.W-R, A                     On Appeal from the 255th Judicial District
 MINOR                                             Court, Dallas County, Texas
                                                   Trial Court Cause No. DF-18-19537.
 No. 05-19-00878-CV                                Opinion delivered by Justice Schenck.
                                                   Chief Justice Burns and Justice Whitehill
                                                   participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.


Judgment entered this 10th day of October, 2019.